The demurrer is general in its terms. For this reason I concur in the majority opinion. It is my opinion that the evidence, to sustain the petition, must show, on the trial, that the indorser remained in exclusive charge of the assets of the corporation at least during the time when some of the alleged payments were made on the note. This appearing, the writer believes that such will authorize the jury to find that the indorser placed himself under the status where the law would imply that he waived any notice of dishonor. It was argued in conference by the author of the minority opinion that, so far as *Page 781 
the allegations showed, the indorser could have and may have been displaced as president in charge of the assets of the corporation. He could have sold his stock and become a stranger to the activities of the corporation the next day after the note was signed: that to conclude otherwise would be drawing an illegal inference that he continued as president and in complete charge of the corporate assets from the time the note was executed throughout the period in controversy. As the minority opinion holds, this would be drawing an inference upon an inference, contrary to law and not based upon an allegation of the ultimate fact sufficient to establish a recovery. I am in thorough accord with this principle, but differ with my esteemed colleague of the dissenting opinion that the pleadings in this case raise this issue. A special demurrer to this effect might have presented a different question.